Citation Nr: 1127058	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether the appellant is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday, to include whether new and material evidence has been received to reopen the claim.   


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from February 1942 to January 1946.  He died in November 1967, and the appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  

The appellant has submitted a vast amount of correspondence, in which he alleges that cover-ups and conspiracies have been perpetuated by VA in a systematic attempt to deny him benefits.  These will not be discussed, except insofar as they are specific and have a bearing on the issue for consideration, which is whether he became incapable of self-support prior to or upon reaching the age of 18 years.  

Unrelated to the instant claim, the appellant alleged, in March 2010, that claims should be developed for two half-brothers of his, who he states became helpless before the age of 18.  He also stated, however, that they are sons of another Veteran.  He is hereby informed that such claims must be filed with VA, with reference to the Veteran who is their father, just as, here, the appeal is in the case of the appellant's father.  In this regard, any entitlement they could establish would be derived from their own father, not the appellant's.  


FINDINGS OF FACT

1.  Evidence received since the July 2000 Board decision which denied the appellant's claim for recognition as a "helpless child" relates to an unestablished fact necessary to substantiate the claim, and must be considered in order to fairly evaluate the claim.

2.  The appellant, the son of the deceased Veteran, who was born in September 1963, reached his eighteenth birthday in September 1981.

3.  The appellant was not permanently incapable of self-support by reason of mental or physical defect on or before his 18th birthday.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for recognition as a "helpless child."  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for recognizing the appellant as a "helpless child" for VA purposes on the basis that he was permanently incapable of self-support at the date of attaining the age of eighteen have not been met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), imposes obligations on VA in terms of its duties to notify and assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in March 2010, prior to the adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for VA benefits as a "helpless child," and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show that he was permanently incapable of self-support before the age of 18 years, and informed of the types of medical, lay, and governmental evidence relevant to such a claim.

This March 2010 letter did not include additional notice requirements that must be met in a case involving a prior finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Because the finds new and material evidence to reopen the claim, this was harmless error.  

With respect to the duty to assist, all relevant, potentially available records identified by the appellant have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In particular, records from Social Security Administration (SSA), which had been unsuccessfully sought prior to the July 2000 Board decision have now been obtained.  An examination is not indicated because there is no credible evidence indicating that the appellant was incapable of self-support at the time of his 18th birthday.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has not identified any medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The appellant's claim for claim for recognition as a "helpless child" of the Veteran was previously denied in a July 2000 Board decision; that decision is final.  38 U.S.C.A. § 7104.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

Evidence received since the July 2000 Board decision includes records from the Social Security Administration (SSA) pertaining to the appellant's claim for SSI benefits; these records had been unsuccessfully sought prior to the July 2000 Board decision, and contain new evidence relating to the appellant's medical, occupational, and educational history.  Few of these records are duplicative, and the new evidence is more detailed and extensive that that previously of record, relates to an unestablished fact necessary to substantiate the claim, and presents a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old. 38 C.F.R. § 3.156.  In this regard, determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).

III.  Recognition as a Helpless Child

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet.App. 443 (1993).  

The appellant was born in September 1963.  His father, the Veteran, informed VA, in October 1963, of the birth of the appellant, and thereafter, the Veteran received VA benefits in an amount which included payment for the dependent child, until the Veteran's death in November 1967.  The appellant alleges that at this time, he was considered to be a "helpless child," but the record shows that he was included as his father's dependent by virtue of his age; no determination as to whether he was a "helpless child" had been made at that time.  Indeed, inasmuch as the appellant was four years old at the time of his father's death, a determination as to whether he was permanently incapable of self-support would be highly unlikely to have been made.  

The appellant reached his eighteenth birthday in September 1981; evidence dated before or near this date includes medical records dated from late 1980 to November 1982, which show that when first seen in late 1980, the appellant was noted to be a 17-year old who had been recently found to have high blood pressure.  He said he had "stomach ulcers" before food stamps when he would be without food for 24 hours or more; he had had no trouble since eating better.  He was followed for his blood pressure, and in January 1981, thought to have probable hypertension, and he was started on medication.  At that time, he also complained of left knee pain.  He said he had rheumatoid arthritis in the left knee since the age of 4.  On examination, the knee looked normal, and X-rays in April 1981 were normal.  No complaints other than hypertension were noted through November 1982, when these records ended.  

In September 1981, shortly before the appellant's 18th birthday, VA received from the appellant's mother a request for approval of school attendance for the appellant.  She indicated that the appellant was going to enroll at a technical college that month to take courses in welding and to study at another school for the General Educational Development (GED) test.  She noted that VA and Social Security benefits were all that he had for income.

In a March 1982 statement, the appellant's mother indicated that the appellant had dropped out of technical college after one semester.  She noted that he was still enrolled in night school preparing to take the GED test.  She said that the appellant wanted to be a jet mechanic, but that he would not make it without an education because of his arthritis, which caused pain and swelling in the knees and ankles.  She pointed out that he had taken a mechanic's course through a correspondence school and had earned a B+ in less time than it was supposed to take, and that he wanted to prepare for his GED test through the same correspondence school.  In contrast, she identified another son as being disabled.  In April 1982, the VA informed the appellant, at the address which had been provided by his mother, that he would have submit his own application for education benefits because he was eighteen years old; he did not respond.

The appellant was next mentioned in May 1987 when his mother filed an application to reinstate her VA benefits following a divorce.  In listing her children, the appellant's mother described the appellant as "independent" whereas her second oldest son was noted to be disabled, and receiving Social Security and Supplemental Security Income (SSI) benefits.  

Medical records show that in October 1987, the appellant was treated for a small laceration above the left eyebrow.  From September to November 1990, headaches and hypertension were reported.  In November 1990, the appellant was noted to be still nervous, upset, forgetful, and had occasional stomach upset.  He was found to have cognitive/memory dysfunction.  A computerized tomography (CT) scan of the head in November 1990, obtained due to headaches, nausea and blurred vision, was normal.  

In January 1991, the appellant was evaluated for private psychiatric treatment.  It was noted that he was living with his mother, had dropped out of the 9th grade, but had received his GED in 1982, and had not been employed for at least five years.  It was also noted that he and his family had had problems with the community since moving there in 1986 and that in December 1990 the appellant had stopped receiving SSI checks for his brother.  The appellant reported some problems getting Public Assistance.  His current symptoms included persistent low mood, crying spells, insomnia, loss of appetite and weight, headaches, reduced energy, and difficulty concentrating.  He denied having had any previous psychiatric treatment.  He reported that, after he dropped out of school, the city mayor took an interest in him and hired him to clean his office and home.  He also indicated that he worked at a city water department from age nineteen to age twenty-one.  He said that he had received a correspondence diploma in gunsmithing and had worked part-time as a special police officer and had had brief jobs as an auto mechanic.  He stated that he had not worked since he had moved to New Hampshire in 1986.  

In regard to the appellant's medical history, his mother reported that he had had strep throat as a child which may have caused rheumatic fever, and that at age 12 he had been hospitalized because of ulcers.  Reportedly he had had an abnormal EKG at age 12, but it was normal when done several years later.  It was next noted that in 1990 he began to complain of headaches and blurred vision and had a negative CT scan but that he was found to have high blood pressure.  He appeared to be of average intelligence if social upbringing was excluded.  The initial diagnostic impressions were induced psychotic disorder and major depression.  Under Axis III, it was noted that he had headaches.  It was also noted that he was severely mentally impaired and that he had depressive symptoms along with beliefs of being persecuted; the latter symptoms were thought to be a shared set of beliefs held by at least two other members of his family.  It was commented that although it was quite likely that individuals in the community may be harassing him and his family at times, systematic efforts as described by the family were unlikely.  The appellant was considered unable to work at that time.   

According to a March 1992 discharge summary from this psychiatrist, it was noted that over an 11 month period, the appellant received extensive case management services but consistently declined additional help.  Eventually, he dropped out of treatment and declined several offers to return to treatment.  His prognosis was very poor.  The diagnoses at discharge were induced psychotic disorder and paranoid personality disorder.  On Axis III, it was noted that the appellant had headaches; Axis IV was noted to be severe, with financial concerns.  

The appellant filed a claim for SSA benefits in February 1991.  In a determination dated in May 1991, SSA found the appellant to be disabled, due to the conditions of delusional disorder and personality disorder.  The appellant was also determined to be incapable of managing his own funds.  

In a disability report containing information provided by the appellant in connection with his SSA disability claim, the appellant said that his condition first bothered him in May 1990.  He identified his disabling condition as nervous problems.  He said that he had migraine headaches, high blood pressure, stomach problems, and trouble remembering things that all interfered with working.  He reported that he had attended a technical college for welding in 1979 or 1980, but had never been employed in welding.  As to his work history, he said that he had never worked.   

Medical evidence compiled in connection with the SSA claim includes medical records which show that in 1990, the appellant had cognitive and memory dysfunction, as well as headaches and hypertension.  A computerized tomography (CT) scan of the head in November 1990 was normal.  

In March 1991, a private physician informed SSA that he had begun treating the appellant in November 1990, for complaints of headaches, nervousness, memory and thinking problems, and hypertension.  Physical examination of the appellant was normal, including vision.

In January 1991, psychiatric evaluation was undertaken for SSA.  The appellant reportedly had been suffering from delusional thoughts, disorganized thoughts and paranoid ideation since 1986.  These thoughts were shared by other family members.  Recently, he had exhibited classic symptoms of depression.  A psychiatric assessment by another physician in January 1991 noted that the Veteran was living at home and unemployed; he had his GED and correspondence diploma as a gunsmith.  The doctor had been asked to evaluate him for "recent onset of symptoms of depression and possible psychosis."  The appellant was diagnosed as having induced psychotic disorder (delusional disorder) with depression.  

As indicated above, SSA was not able to provide these records until May 2010.  In March 2010, VA requested records from SSA concerning the appellant; VA stated that the appellant was approved for SSA disability benefits as a "disabled adult child."  In SSA's May 2010 response, VA was informed that the appellant, noted to be a disabled dependent child of the Veteran, was in receipt of SSI benefits under his own SS number.  

The SSA printout summaries indicate that his "disability began" in August 1981 (one month prior to the month in which he turned eighteen); that he was eligible for Social Security survivor benefits starting in November 1967 (the month of his father's death); and that those benefits terminated in September 1981 (the month he turned eighteen).  The date of his current entitlement was noted to be in August 1990.

In a January 1996 statement, the appellant stated that his employment with the mayor had been for a few hours a month, and that the mayor, who knew he was not able to do much, did not require him to fulfill all of his hours of work.  He said that after that, his family lost their mobile home, and moved to another town, where the Veteran had been made to dig sewer ditches in the blazing hot sun and in freezing winter, as well as to cut weeds in the blazing hot sun.  He said that he was made to work even though his employer knew that he had ulcers, asthma, arthritis, bad eyesight and high blood pressure.  He said he passed out one day in the heat, and was later told by a doctor that he should not have been working.  He said that he had not worked since that time.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The appellant has been found to have cognitive dysfunction, including memory impairment.  In addition, his various statements through the years as to his disabilities and work history have not been consistent.  For example, in several statements made in connection with his earlier claim, primarily in 1996 and 1997, the appellant claimed to be legally blind, and said he had been legally blind since before reaching the age of 18.  The medical evidence, however, has never indicated that he has ever been legally blind, and certainly not before reaching the age of 18.  Significantly, no visual impairment was noted in connection with his SSA claim in 1991.  For these reasons, the Board finds that the evidence dated more closely to the events in question is the most probative evidence in this case, unless an adequate explanation is provided.  

At the time of his 18th birthday, the contemporaneous evidence shows that he had knee pain and hypertension.  He dropped out of high school in or after the 9th grade, but at that time, was attempting to obtain his GED, and pursue vocational training.  By 1987, he was not in receipt of any SSA disability benefits, including SSI, although, notably, his younger brother was.  Instead, at that time, he was described by his mother as "independent."  

On a psychiatric evaluation in January 1991, the appellant reported a fairly impressive work history including working for the mayor of a town, two or three years of employment (from ages 19-21) with a city water department, and work as a part time special police officer.  In connection with his subsequent VA claims, he denied or minimized this history, stating that his work for the mayor was more in the nature of charity employment, to help the appellant fulfill needed work requirements to obtain public assistance.  He said that his work as a "police officer" was more that he rode around in the squad car at times with the police chief; and that he collapsed while on his city job and was told that he should not be working.  Concerning his work for the mayor, whether or not this was a legitimate job, he appears to have been capable of the work, which, he stated in June 1997, consisted of emptying wastebaskets, dusting, sweeping, and showing people to a courtroom.  These are recognized occupational tasks.  In addition he helped him at his home doing "easy things" to get his hours in.  He did not provide any explanation as to why he would not have been able to perform these activities in the context of regular employment.  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).  Nevertheless, lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The Board would also add that economic factors can affect his actual employment.  

Concerning the police officer job, he states that he rode around with a chief of police who felt sorry for him, and showed him the ropes.  He said he was not able to go to police school because he was not physically or mentally able.  He did not state that either an application or a determination had been made by the time of his 18th birthday.  He did not state that he rode around with the chief of police because he could not work at any other job.  Employment as a police officer generally involves specific, stringent standards which must be met; an individual who fails to qualify cannot, by any means, be considered to be incapable of self-support on that basis alone.

With respect to his city water department job, based on his own statements, he continued on this job for some time, but states that the working conditions were harsh.  Several years later, in 1996, he stated that after collapsing on a hot day, he was told by a doctor that he should not have been working.  He did not provide any additional evidence, such as a statement from the doctor, which would indicate that this applied to more general circumstances than simply overdoing it on a hot day.  

The Board also finds it significant that in 1987, the appellant was described by his mother as "independent," in contrast to his brother, who was mentally disabled.  A claim for SSI benefits was not filed on his own behalf until 1991.  The medical evidence dated in 1990 and 1991 indicates that at that time, the onset of his psychiatric problems was attributed to 1986 or 1990.  Although he stated at that time that he had not worked since 1986, this still would have been several years after his 18th birthday.  

Finally, the Board must consider the SSA record stating an onset of disability in August 1981.  The SSA records themselves do not explain this date; the only support is in his information provided in his history provided to SSA in connection with his 1991 claim that he had never worked.  Elsewhere in that same history, however, he reported the onset of his symptoms as in May 1990.  It is also noteworthy that the appellant is not in receipt of SSA benefits as a disabled adult son of his father, but, rather, he receives SSI benefits on his own behalf.  Moreover, elsewhere, he reported having worked, such as in January 1991, when he stated that he had last worked in 1986.  The Board also finds it significant that he did not actually file a claim for SSA disability benefits until 1991, again in contrast to his younger brother.  

The evidence as a whole suggests that the appellant has experienced significant hardships in his life, including extreme poverty during at least part of his childhood, but that for a number of years, he was instrumental in attempting to help his family stay solvent.  For instance, in 1990, his stressors were noted to be financial, and included his mother having lost her job, and the appellant no longer receiving his brother's SSI checks; this indicates that the appellant was actively involved in managing the household finances.  The various records indicate that as a very young man, the appellant shouldered a substantial share of the responsibility for his family.  Unfortunately, he eventually developed psychiatric symptoms of such severity as to preclude employment, but by this time, he was well over 18 years of age.  The weight of the credible evidence establishes that, at the very least, for a few years after turning 18, he was able to support himself.  The Board must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

For the reasons stated above, the Board concludes that the preponderance of the competent and probative evidence is against a finding that the appellant was permanently incapable of self-support by reason of mental or physical defect on his 18th birthday in September 1981.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the claimant's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence to reopen the claim for recognition as a "helpless child" has been received; to that extent only, the appeal is granted.

The claim of entitlement to recognition of the appellant as the veteran's "child" for VA benefits on the basis that he was permanently incapable of self-support at the date of attaining the age of eighteen is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


